Case 3:19-cv-04597-LB Document 66-1 Filed 04/06/20 Page 1 of 2




              EXHIBIT 1
             Case 3:19-cv-04597-LB Document 66-1 Filed 04/06/20 Page 2 of 2




Philip H. Mao                                                                                   Via Email
+1 650 843 5821
pmao@cooley.com



January 8, 2020

WAWRZYN LLC
Matthew M. Wawrzyn
matt@wawrzynlaw.com
2700 Patriot Blvd, Suite 250
Glenview, IL 60026

ATKINS & DAVIDSON, APC
Todd C. Atkins
tatkins@atkinsdavidson.com
2261 Rutherford Road
Carlsbad, CA 92008

Re: VDPP v. Facebook Technologies (Case No. 3:19-cv-04597) – Facebook’s Source Code
    Production

Dear Counsel:

As of today, Facebook Tech’s source code production for the Oculus Quest, Oculus Rift, and Oculus Go
headsets and the Portal (collectively, “the Accused Devices”) is available for inspection on a stand-alone
computer at Cooley’s office in Palo Alto, California. Please note this production is designated “HIGHLY
CONFIDENTIAL – SOURCE CODE” and is made available pursuant to the proposed draft Protective Order
sent to VDPP on December 20, 2019. As a courtesy, please let us know as far in advance as possible as
to when you would like to review the code so we can best prepare for your review.

With this production, Facebook Tech expects that VDPP’s Patent L.R. 3-1(c) Infringement Contentions will
identify specifically where and how each limitation of each asserted claim is found within each Accused
Device, including relevant source code citations, if any.

Sincerely,



Philip H. Mao

218223190




                               Cooley LLP 3175 Hanover Street Palo Alto, CA 94304-1130
                                      t: (650) 843-5000 f: (650) 849-7400 cooley.com
